UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                           19 Civ. 01596 (AJN)
  UNITED STATES OF AMERICA,

                          Plaintiff,                          NOTICE OF MOTION OF
                                                              TATIANA IATTCHENI AND
           v.                                                 EDUARD GITLIN TO
                                                              INTERVENE PURSUANT TO
                                                              42 USC § 3216(o)(2) and FRCP
  GLENWOOD MANAGEMENT and RON                                 Rule 24(a)
  SUSSER,

                          Defendants.




       PLEASE TAKE NOTICE THAT Tatiana Iattcheni (“Iattcheni”) and Eduard Gitlin

(“Gitlin”), by and through their undersigned counsel, respectfully moves this Court to permit

Iattcheni and Gitlin (“Intervenors”) to intervene in this case for the limited purposed of seeking

approval of the proposed Stipulation and Order of Settlement and Dismissal (Dkt # 5) jointly

proposed by the United Stated Attorney for the Southern District of New York and counsel for

Glenwood Management Corp. and Ron Susser, as of right under 42 USC § 3216(o)(2), and

pursuant to Federal Rule of Civil Procedure 24(a).

       The basis for the Motion is set forth in the accompanying Memorandum of Law and the

Affirmation of John T. Maher (the “Maher Affirmation”), dated February28, 2019. Intervenor’s

proposed intervention arises from their prior concluded proceeding before the U.S. Department of

Housing and Urban Development (“HUD”) as well as the related civil matter civil action filed

under the caption Iattcheni and Eduard Gitlin v. West 64th Street LLC, Glenwood Management

Corp., and Ron Susser, No. 18-cv-7249 (S.D.N.Y.) on August 10, 2018.




                                                                                                1
Dated: February 28, 2019
       New York, New York

                             _/s/ JTM__________________
                            John T. Maher, Esq.
                            Law Office of John T. Maher
                            Attorneys for Plaintiffs
                            105 East 122nd St.,
                            New York, New York 10035
                            (646) 675 8909
                            Email: johntmaher@yahoo.com




                                                          2
